Exhibit 10.19

 

TECO ENERGY, INC.

2004 EQUITY INCENTIVE PLAN

 

Performance Shares Agreement

 

TECO Energy, Inc. (the “Company”) and _____________________________________ (the
“Grantee”) have entered into this Performance Shares Agreement (the “Agreement”)
dated April 28, 2004 under the Company’s 2004 Equity Incentive Plan (the
“Plan”). Capitalized terms not otherwise defined herein have the meanings given
to them in the Plan.

 

1. Grant of Performance Shares. Pursuant to the Plan and subject to the terms
and conditions set forth in this Agreement, the Company hereby grants, issues
and delivers to the Grantee ___________________ shares (“Number of Restricted
Performance Shares”) of its Common Stock (the “Restricted Performance Shares”)
as of the date of this Agreement and will grant, issue and deliver to the
Grantee the Performance Reward Percentage of ___________________ shares (“Number
of Additional Performance Shares”) of its Common Stock (the “Additional
Performance Shares”) no later than 30 days after the end of the Performance
Period.

 

The “Performance Period” is the period beginning April 1, 2004 and ending on the
date determined under Section 3.

 

“Total Shareholder Return” is the amount obtained by dividing (1) the sum of (a)
the amount of dividends with respect to the Performance Period, assuming
dividend reinvestment, and (b) the difference between the share price at the end
and beginning of the Performance Period, by (2) the closing share price at the
beginning of the Performance Period, with the share price in each case being
determined by using the average closing price during the 20 trading days
preceeding (and inclusive of) the date of determination The share price shall be
equitably adjusted for stock splits and other similar corporate actions
affecting the stock.

 

The “Performance Measurement” is a measurement of the relative performance of
the Company’s Common Stock calculated by assuming the Company was included in
the Dow Jones U.S. Electrical Utilities Index-All Regions (ELC) and then
ordering the ELC (as constituted at the end of the Performance Period) by Total
Shareholder Return from highest to lowest.

 

The “Performance Reward Percentage” is the percentage shown in column B
corresponding to the Performance Measurement in column A, with interpolation of
the percentages in column B in proportion to the corresponding placement in
column A. The Performance Reward Percentage for Restricted Performance Shares
shall not exceed 100%, and the Performance Reward Percentage for Additional
Performance Shares shall be the amount, if any, in excess of 100%.

 



--------------------------------------------------------------------------------

         A           

--------------------------------------------------------------------------------

   B


--------------------------------------------------------------------------------

 

Performance
Measurement

--------------------------------------------------------------------------------

   Performance Reward
Percentage


--------------------------------------------------------------------------------

 

Bottom 33% of the ELC

   0 %

Equal to the median of the ELC

   90 %

Top 10% of the ELC

   200 %

 

2. Restrictions on Restricted Performance Shares. Until the restrictions
terminate under Section 3, unless otherwise determined by the Committee:

 

(a) the Restricted Performance Shares may not be sold, assigned, pledged or
transferred by the Grantee; and

 

(b) all Restricted Performance Shares will be forfeited and returned to the
Company and the Grantee will cease to have any right to receive any additional
Performance Shares, if the Grantee ceases to be an employee of the Company or
any business entity in which the Company owns directly or indirectly 50% or more
of the total voting power or has a significant financial interest as determined
by the Committee (an “Affiliate”).

 

3. End of Performance Period and Termination of Restrictions. The Performance
Period will end, the restrictions on the Performance Reward Percentage of the
Number of Restricted Performance Shares will terminate, the remainder of the
Restricted Performance Shares will be forfeited and returned to the Company, and
the Grantee will cease to have any right to receive any Additional Performance
Shares in excess of the Performance Reward Percentage of the Number of
Additional Performance Shares, on the earliest to occur of the following events:

 

(a) the Grantee’s death;

 

(b) the termination of Grantee’s employment with the Company or any Affiliate
because of a disability that would entitle the Grantee to benefits under the
long-term disability benefits program of the Company for which the Grantee is
eligible, as determined by the Committee;

 

(c) the termination by the Company or any Affiliate of Grantee’s employment
other than for Cause as determined by the Committee. “Cause” means (i) willful
and continued failure of the Grantee to substantially perform his duties with
the Company or such Affiliate (other than by reason of physical or mental
illness) after written demand specifically identifying such failure is given to
the Grantee by the Company, or (ii) willful conduct by the Grantee that is
demonstrably and materially injurious to the Company. For purposes of this
subsection, “willful” conduct requires an act, or failure to act, that is not in
good faith and that is without reasonable belief that the action or omission was
in the best interest of the Company or the Affiliate;

 

- 2 -



--------------------------------------------------------------------------------

(d) the Grantee’s retirement from the Company or an Affiliate at or after
attainment of the age that is three years before the Grantee’s Social Security
Normal Retirement Age, or any earlier date that the Committee determines will
constitute a normal retirement for purposes of this Agreement;

 

(e) upon a Change in Control. For purposes of this Agreement, a “Change in
Control” means a change in control of the Company of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is in fact required to comply
therewith; provided, that, without limitation, such a Change in Control shall be
deemed to have occurred if:

 

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;

 

(2) during any period of twenty-four (24) consecutive months (not including any
period prior to the date of this Agreement), individuals who at the beginning of
such period constitute the Board of Directors of the Company and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in subsections (1),
(3) or (4) of this Section 3(e)) whose election by the Board of Directors of the
Company or nomination for election by the shareholders of the Company was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof;

 

(3) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (i)
a merger or consolidation resulting in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 65% of the combined voting securities of the Company
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires 30% or more of the combined voting
power of the Company’s then outstanding securities; or

 

(4) the shareholders of the Company approve a plan of complete liquidation of
the Company or there is consummated the sale or disposition by the Company of
all or substantially all of the Company’s assets; or

 

(f) March 31, 2007.

 

- 3 -



--------------------------------------------------------------------------------

4. Rights as Shareholder. Subject to the restrictions and other limitations and
conditions provided in this Agreement, the Grantee as owner of the Restricted
Performance Shares will have all the rights of a shareholder, including but not
limited to the right to receive all dividends paid on, and the right to vote,
the Restricted Performance Shares.

 

5. Stock Certificates. Each certificate issued for shares of Restricted
Performance Shares will be registered in the name of the Grantee and deposited
by the Grantee with the Company and will bear a legend in substantially the
following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS, CONDITIONS AND RESTRICTIONS (INCLUDING
RESTRICTIONS ON TRANSFER AND FORFEITURE PROVISIONS) CONTAINED IN AN AGREEMENT
BETWEEN THE REGISTERED OWNER AND TECO ENERGY, INC. A COPY OF SUCH AGREEMENT WILL
BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE UPON WRITTEN REQUEST AND WITHOUT
CHARGE.

 

Upon the termination of the restrictions imposed under this Agreement as to any
shares of Restricted Performance Shares deposited with the Company hereunder
under conditions that do not result in the forfeiture of those shares, the
Company will return to the Grantee (or to such Grantee’s legal representative,
beneficiary or heir) certificates, without such legend, for such shares.

 

6. Adjustment of Terms. In the event of corporate transactions affecting the
Company’s outstanding Common Stock, the Committee will equitably adjust the
number and kind of Additional Performance Shares subject to this Agreement to
the extent provided by the Plan.

 

7. Notice of Election Under Section 83(b). If the Grantee makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, with
respect to Restricted Performance Shares, he or she will provide a copy thereof
to the Company within 30 days of the filing of such election with the Internal
Revenue Service.

 

8. Withholding Taxes. The Grantee will pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld in respect of the Restricted Performance Shares and Additional
Performance Shares no later than the date of the event creating the tax
liability. Such tax obligations may be paid in whole or in part in shares of
Common Stock, including the Restricted Performance Shares and the Additional
Performance Shares, valued at fair market value on the date of delivery (which
is defined as the average of the high and low trading price on the New York
Stock Exchange on the previous trading day). The Company and its Affiliates may,
to the extent permitted by law, deduct any such tax obligations from any payment
of any kind otherwise due to the Grantee.

 

- 4 -



--------------------------------------------------------------------------------

9. The Committee. Any determination by the Committee under, or interpretation of
the terms of, this Agreement or the Plan will be final and binding on the
Grantee.

 

10. Limitation of Rights. The Grantee will have no right to continued employment
by virtue of this Agreement.

 

11. Amendment. The Company may amend, modify or terminate this Agreement,
including substituting another Award of the same or a different type and
changing the date of realization, provided that the Grantee’s consent to such
action will be required unless the action, taking into account any related
action, would not adversely affect the Grantee.

 

12. Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of Florida.

 

TECO ENERGY, INC.

By:

       

C.E. Childress

   

Chief Human Resources Officer

 

___________________________________

 

- 5 -